UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 1, AmCOMP Incorporated (Exact name of registrant as specified in its charter) Delaware 000-51767 65-0636842 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 U.S. Highway One, North Palm Beach, Florida 33408 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (561) 840-7171 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective April 1, 2008, Colin B. Williams resigned from his position as President of the Texas Region of AmCOMP Assurance Corporation (“AAC”), a wholly-owned subsidiary of AmCOMP Incorporated (the “Company”), to pursue other interests. Item 8.01. Other Events. Robert Bienvenu was promoted, effective April 1, 2008, to lead the Texas Region of AAC.Mr. Bienvenu joined the Company in 2002 as Director of Claims of the Texas Region.He subsequently served as Vice President, Claims of the Texas Region from 2005 until 2006 and as Branch Manager of the Texas Region from 2006 until the present. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AmCOMP INCORPORATED Dated:April 2, 2008 By: /s/ Kumar Gursahaney Name: Kumar Gursahaney Title: Senior Vice President, Chief Financial Officer and Treasurer
